December 21, 2007


Mr. Michael W. Eady
Thompson, Coe, Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin Centre
Austin, TX 78701
Mr. Andy Taylor
Andy Taylor and Associates, P.C.
405 Main Street, Suite 200
Houston, TX 77002

RE:   Case Number:  05-0895
      Court of Appeals Number:  03-03-00634-CV
      Trial Court Number:  23,425

Style:      FORD MOTOR COMPANY
      v.
      TIBURCIO LEDESMA, JR.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jeffrey Kyle  |
|   |Mr. Stephen E.    |
|   |Garner            |
|   |Ms. Cathy Smith   |